Opinion filed February 19, 2009











 








 




Opinion filed February 19, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-08-00227-CV
                                                    __________
 
               IN THE INTEREST OF Z.W.M. AND A.P.A.M., CHILDREN
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
County, Texas
 
                                             Trial
Court Cause No. CV 07-05-189
 

 
                                            M
E M O R A N D U M    O P I N I O N
Tiffany
Ann Sherfield has filed in this court a motion to dismiss her appeal.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
February 19,
2009       
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.